DETAILED ACTION
	1.	This action is in response to the application filed on 12/21/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 9 is objected to because of the following informalities: Claim 9 recites “an undervoltage lockout circuit coupled to the programmable resistor” should be replaced with “an undervoltage lockout circuit coupled to ad programmable resistor”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 4, 6-9, 11, 13-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 20150084606).
Regarding claim 1: Nakamura et al. discloses a circuit (i.e. figure 4), comprising: 
(i.e. 14, Vref, Rfb1, Rfb2); 
a regulation loop circuit (i.e. circuit having transistors 8, 21 to provide Vout) having an output voltage terminal (i.e. terminal of Vout); 
a fault detection circuit (i.e. 17, 274, 275, 23, 2715, 273) having a first input terminal (i.e. terminal of Comp2) coupled (i.e. electrically coupled) to the output voltage regulator terminal (i.e. terminal of Vout) of the regulation loop circuit (i.e. circuit having transistors 8, 21 to provide Vout), the fault detection circuit (i.e. 17, 274, 275, 23, 2715, 273) is configured to assert, on an output terminal (i.e. output of 2715) of the fault detection circuit (i.e. output of 2715), a fault flag signal (i.e. signal output of 2715) responsive to a voltage (i.e. voltage of Comp2) on the first input terminal (i.e. terminal of Comp2) falling below a first threshold (i.e. Vtrip) (i.e. ¶ 66); and 
a programmable filter (i.e. 271) coupled (i.e. electrically coupled) between the reference voltage generator circuit (i.e. 14, Vref, Rfb1, Rfb2) and the regulation loop circuit (i.e. circuit having transistors 8, 21 to provide Vout) and coupled (i.e. electrically coupled) to the fault detection circuit (i.e. 17, 274, 275, 23, 2715, 273), the programmable filter (i.e. 271) having a configurable time constant (i.e. configurable time constant by switching switch 2713), the programmable filter (i.e. 271) configured to respond to an assertion of the fault flag signal (i.e. signal output of 2715) by decreasing the time constant (i.e. switch 2713 turn off to increase the time constant and turn on to decrease the time constant) (i.e. ¶ 55-59, 82-85).
Regarding claim 4: (i.e. figure 4) wherein: the reference voltage generator circuit (i.e. 14, Vref, Rfb1, Rfb2) has an input supply voltage terminal (i.e. terminal for Vref); 
the fault detection circuit (i.e. 17, 274, 275, 23, 2715, 273) has a second input terminal (i.e. – terminal of 23) coupled (i.e. electrically coupled) to the input supply voltage terminal (i.e. terminal of Vref) of the reference voltage generator circuit (i.e. 14, Vref, Rfb1, Rfb2); and 
the fault detection circuit (i.e. 17, 274, 275, 23, 2715, 273) is configured to assert, on the output terminal (i.e. output of 2715) of the fault detection circuit, the fault flag signal (i.e. signal output of 2715) responsive to a voltage on the second input terminal falling below a second threshold (i.e. see figure 7 voltage signals COMP2 and Vsklo).
Regarding claim 6: (i.e. figure 4) wherein: the fault detection circuit is configured to deassert the fault flag signal responsive to the voltage on the first input terminal increasing above the first threshold; and the programmable filter configured to respond to a deassertion of the fault flag signal by increasing the time constant (i.e. ¶ 55-59, 82-85).
Regarding claim 7: further including a delay control circuit (i.e. 272) coupled (i.e. electrically coupled) between the fault detection circuit (i.e. 17, 274, 275, 23, 2715, 273) and the programmable filter (i.e. 271).
 	Regarding claims 8, 13, and 17: (i.e. figure 7) wherein the delay control circuit (i.e. 272) is configured to delay an edge (i.e. see skip-ok signal turn on at t3) of the fault flag signal to the programmable filter.
Regarding claims 9, 14, and 18: Nakamura et al. discloses a voltage regulator circuit (i.e. figure 4), comprising: 
a reference voltage generator circuit (i.e. 14, Vref, Rfb1, Rfb2) having an input supply voltage terminal (i.e. terminal of Vref); 
a regulation loop circuit (i.e. circuit having transistors 8, 21 to provide Vout); 
a fault detection circuit (i.e. 17, 274, 275) having a first input terminal (i.e. – terminal of 17) coupled (i.e. electrically coupled) to the input supply voltage terminal (i.e. terminal of Vref) of the reference voltage generator circuit (i.e. 14, Vref, Rfb1, Rfb2), and having a fault detection circuit output terminal (i.e. output of 275), the fault detection circuit (i.e. 17, 274, 275) is configured to assert, on the fault detection circuit output terminal, a fault flag signal (i.e. ripple on signal) responsive to a voltage (i.e. voltage of comp2 provide to -terminal) on the first input terminal (i.e. – terminal of 17) falling below a first threshold (i.e. Vtrip, see figure 7 voltage signal Comp2 and trip) (i.e. ¶ 55-59, 82-85); 
an undervoltage lockout circuit (i.e. 23) coupled (i.e. electrically coupled) to the programmable resistor (i.e. 271), the undervoltage lockout circuit (i.e. 23) having a second input terminal (i.e. – terminal of 23) coupled (i.e. electrically coupled)  to the input supply voltage terminal (i.e. terminal of Vref) of the reference voltage generator circuit (i.e. 14, Vref, Rfb1, Rfb2), the undervoltage lockout circuit (i.e. 23) having an undervoltage lockout circuit output terminal (i.e. output of 23), and the undervoltage lockout circuit (i.e. 23) is configured to assert an undervoltage lockout signal on the undervoltage lockout circuit output terminal (i.e. output of 23) responsive to a voltage (i.e. voltage of comp2) falling below a second threshold (i.e. Vsklo, see figure 7 voltage signal of comp2 and vsk); and 
a programmable filter (i.e. 271) coupled (i.e. electrically coupled) between the reference voltage generator circuit (i.e. figure 4) and the regulation loop circuit (i.e. circuit having transistors 8, 21 to provide Vout), the programmable filter (i.e. 271) having first and second filter control terminals (i.e. control input terminals of 2715), the first filter control terminal (i.e. terminal for ripple on signal) coupled to the fault detection circuit output terminal (i.e. output of 275), and the second filter control (i.e. control terminal for signal skip-ok) terminal coupled (i.e. electrically coupled) to the output terminal (i.e. output of 23) of the undervoltage lockout circuit (i.e. 23).
Regarding claim 11: (i.e. figure 7) wherein the first threshold is smaller than the second threshold (i.e. see signals Vsk and Trip).
Regarding claim 15: Nakamura et al. disclose a voltage regulator circuit (i.e. figure 4), comprising: 
a reference voltage generator circuit (i.e. 14, Vref, Rfb1, Rfb2) having an input supply voltage terminal (i.e. terminal of Vref); 
a regulation loop circuit (i.e. circuit having transistors 8, 21 to provide Vout) having an output voltage terminal (i.e. terminal of Vout); 
a fault detection circuit (i.e. 17, 274, 275, 23, 2715, 273) having first and second input terminals (i.e. – terminals of 17 and 23), the first input terminal being coupled (i.e. electrically coupled) to the output voltage regulator terminal (i.e. terminal of Vout), and the second input terminal being coupled (i.e. electrically coupled) to the input supply voltage terminal (i.e. terminal of Vref), the fault detection circuit (i.e. 17, 274, 275, 23, 2715, 273) is configured to assert a fault flag signal (i.e. ripple on signal) responsive to a voltage (i.e. voltage of Comp2) on the first input terminal falling below a first threshold (i.e. Vtrip, see figure 7 voltage signal Comp2 and TRIP), and also to assert the fault flag signal (i.e. ripple on signal) responsive to a voltage (i.e. voltage of Comp2) on the second input terminal falling below a second threshold (i.e. Vsk, see figure 7 voltage of comp2 and vsk) (i.e. ¶ 55-59, 82-85); and 
a programmable filter (i.e. 271) coupled between the reference voltage generator circuit (i.e. 14, Vref, Rfb1, Rfb2) and the regulation loop circuit (i.e. circuit having transistors 8, 21 to provide Vout) and coupled (i.e. electrically coupled) to the fault detection circuit (i.e. 17, 274, 275, 23, 2715, 273), the programmable filter (i.e. 271) having a configurable time constant (i.e. configurable time constant by switching switch 2713), the programmable filter configured to respond to an assertion of the fault flag signal (i.e. ripple on signal) by decreasing the time constant (i.e. switch 2713 turn off to increase the time constant and turn on to decrease the time constant) (i.e. ¶ 55-59, 82-85).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20150084606) in view of Hwang (US 20020140408).
Regarding claim 21: Nakamura et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the regulation loop circuit comprises: an error amplifier having first and second inputs and an output, the first input is coupled to the programmable filter, and the second input is coupled to the output of the error amplifier; and a transistor coupled to the output of the error amplifier.
 Hwang disclose a voltages converter (i.e. figure 2) comprising the regulation loop circuit comprises: an error amplifier (i.e. 122) having first and second inputs and an output, the first input is coupled (i.e. electrically coupled) to the filter (i.e. R5 and C3), and the second input is coupled (i.e. electrically coupled) to the output of the error amplifier (i.e. 124 or 108); and a transistor (i.e. SW3) coupled (i.e. electrically) to the output of the error amplifier (i.e. 122). 
 Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Nakamura et al.’s invention with the converter as disclose by Hwang in order to have the regulation loop circuit comprises: an error amplifier having first and second inputs and an output, the first input is coupled to the programmable filter, and the second input is coupled to the output of the error amplifier; and a transistor coupled to the output of the error amplifier, because it prevents of over-current conditions in voltage converters.

Allowable Subject Matter
7.	Claims 2-3, 5, 10, 12, 16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838